Citation Nr: 1727673	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-15 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to a rating higher than 20 percent prior to October 16, 2013, for diabetes mellitus with retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, and from May 1987 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initially filed a claim for service connection for hypertension in April 2008, which was denied by the RO in a rating decision in October 2008.  Thereafter, and within one year of the October 2008 rating decision, the Veteran submitted evidence that was material to the claim.  Service connection for hypertension was denied in a September 2010 rating decision and the Veteran filed a timely appeal.  As the October 2008 rating decision did not become final, the Board has characterized the issue as listed on the title page.  See 38 C.F.R. § 3.156 (b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

A September 2013 rating decision increased the Veteran's disability rating for diabetes mellitus to 100 percent effective October 16, 2013.  As this is considered a full grant of benefits sought on appeal, the Board need not consider the rating period from October 16, 2013, regarding the Veteran's diabetes mellitus.  However, for the rating periods where the assigned disability ratings for the Veteran's diabetes mellitus were less than total, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran previously testified at a hearing before a Decision Review Officer in October 2008.  A transcript of the hearing is in the claims file.  Additionally, during the pendency of this appeal, the Veteran requested a hearing before the Board and was scheduled for a Travel Board hearing in March 2017; he failed to report to his hearing.  The hearing request is deemed withdrawn.

The claim for entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disability is not currently shown.

2.  Prior to October 16, 2013, the Veteran's diabetes mellitus with retinopathy and cataracts required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to October 16, 2013, the criteria for a rating higher than 20 percent for diabetes mellitus with retinopathy and cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in September 2007and October 2010.  The claims were last adjudicated in April 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  Concerning the claim for entitlement to service connection for a right knee disability, VA examination is not required in the absence of competent and credible evidence showing an event, disease, or injury during the Veteran's service or relating the current claimed disability to the Veteran's service or a service-connected disorder.  Thus, VA medical examination is not required to evaluate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal herein decided.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from right knee disability that is service connected.

The service treatment records document no complaints, treatment or findings pertaining to the right knee.

After service, VA treatment records in 2012 recorded complaints of right knee pain, along with an assessment of myalgia, which is pain in a muscle.  See Dorland's Illustrated Medical Dictionary 1214 (32nd ed. 2012).  

In this case there is no diagnosis of a right knee disability during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

To the extent the Veteran complains of right knee pain, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In summary, there is no evidence of record documenting a diagnosis of a right knee disability during the pendency of this appeal, for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and service connection for a right knee disorder must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under Diagnostic Code 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note (2) provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

By way of background, in an April 1998 rating decision the RO granted service connection for diabetes mellitus and assigned an initial disability rating of 20 percent, effective November22, 1997.  The Veteran submitted the current claim for an increased rating in June 2007.  In an April 2009 rating decision the RO changed the description of service-connected diabetes mellitus to diabetes mellitus with diabetic retinopathy.  For this combined condition, the RO continued the 20 percent rating that had been in effect for diabetes alone.  In April 2010 the RO once again changed the description of service-connected diabetes mellitus with diabetic retinopathy, to diabetes mellitus with retinopathy and cataracts, and continued the 20 percent disability rating.   

During the pendency of this appeal, by numerous rating actions, the RO granted service connection for multiple disabilities associated with diabetes mellitus, including peripheral vascular disease, erectile dysfunction, peripheral neuropathy/carpal tunnel syndrome of the right and left upper extremities, as well as peripheral neuropathy of the right and left lower extremities, and assigned separate compensable disability ratings, respectively.  The Veteran has not perfected an appeal regarding any of these issues.  Accordingly, they are not currently before the Board for consideration.

On VA examination in February 2008, the examiner noted a history of type 2 diabetes mellitus initially diagnosed in November 1985, and managed with diet.  Thereafter the Veteran was started on oral agents.  The Veteran was not being treated with insulin.  Reportedly, the Veteran did not check his blood glucose levels at home nor did he follow a diabetic diet.  There was no restriction of activity.  He had never been hospitalized for diabetes or ketoacidosis.  He has had one episode of hypoglycemia one and a half years earlier, but had not been hospitalized since that time.  At that time he denied any eyesight problems.  The examiner diagnosed type 2 diabetes mellitus, not well-controlled.

VA treatment records in 2007 showed that the Veteran's vision was 20/25 and reported mild retinopathy.  In December 2008, the Veteran's vision was 20/20 and 20/30.  VA treatment notes since 2008 showed that the Veteran's diabetes mellitus remained uncontrolled with hypoglycemic episodes, leading to treatment with insulin.  It was recommended that the Veteran exercise and lose weight. A clinical impression of type 2 diabetes with neuropathy, retinopathy, and obesity, was noted. 

On VA eye examination in August 2009 the Veteran complained of blurry and spotty vision.  There was no diplopia.  The Veteran's far corrected vision was 20/30 in the right eye and 20/25 in the left eye.  The examiner diagnosed diabetes mellitus with moderately severe nonproliferative diabetic retinopathy in both eyes, and early cataracts, which more likely than not were related to the diabetic condition.  The condition had no occupational impact.  

The Veteran underwent a VA diabetes examination in June 2010.  The examiner noted a history of hospitalization from June 2009 to October 2009 for both high and low sugar.  The Veteran's diet was restricted, but not his activities.  Treatment consisted of oral medication and insulin injections.  He was seen every three months.  The examiner diagnosed diabetes mellitus type II, insulin dependent. 
The examiner opined that the Veteran's diabetes had a moderate effect occupationally and with the performance of activities of daily living.

On VA eye examination in June 2010 the examiner noted bilateral cortical cataracts and blurred vision when reading.  The Veteran's far right corrected vision was 20/15, and his far corrected vision on the left was and 20/20.  The condition was productive of reading problems.  The examiner opined that it was more likely than not that the cataracts in each eye were the result of diabetes mellitus because hyperglycemia of prolonged duration converted the clear lens fibers into cataract lens fibers.

From June 2007 to October 2013 the Board finds that the evidence shows diabetes mellitus requiring oral hypoglycemic, insulin injections, and a restricted diet.  However, the Board finds that the evidence does not demonstrate that the Veteran's diabetes required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes, and none was noted on examination in 2008, 2009 or 2010.  Additionally, while hypoglycemic reactions were noted, the evidence failed to show that said reactions required one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Additionally, no episodes of ketoacidosis were noted.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating of 40 percent disabling prior to October 16, 2013, have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The Board has also considered whether the Veteran is entitled to a separate compensable evaluation for his diabetic retinopathy with cataracts prior to October 16, 2013. 

Under 38 C.F.R. § 4.79, Diagnostic Code 6006, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher rating. 38 C.F.R. § 4.79, Diagnostic Code 6006 (2016). 

A 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 (2016).

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77 (2016).  A noncompensable rating is assigned when vision is 20/40 or better in both eyes.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  38 C.F.R. § 4.78 (b) (2016).

Under 38 C.F.R. § 4.84a, Diagnostic Code 6027, preoperative cataracts are evaluated based on visual impairment.  Visual impairment is rated under additional Diagnostic Codes within 38 C.F.R. § 4.84a.

Based on a careful review of the subjective and clinical evidence, the Board finds that a separate compensable evaluation for diabetic retinopathy with cataracts prior to October 16, 2013, is not warranted.  The evidence demonstrates that the Veteran's visual acuity is no worse than 20/40, and he has no incapacitating episodes due to his diabetic retinopathy.  There is no visual field defect and no diplopia.  Accordingly, there is no basis under the rating criteria to award a separate compensable evaluation for diabetic retinopathy with cataracts prior to October 16, 2013.

As noted in the Introduction of this decision, a September 2013 rating decision increased the Veteran's disability rating for diabetes mellitus to 100 percent, effective October 16, 2013.  

The September 2013 rating decision also assigned a separate compensable rating of 30 percent for bilateral diabetic cataracts and retinopathy with hemorrhages associated with diabetes mellitus, effective October 16, 2013.  The Veteran has not appealed for a higher rating.  

The Board has also considered whether the Veteran's diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's diabetes mellitus, including insulin treatments, restricted diet, restricted activity, episodes of ketoacidosis or hypoglycemic reactions that require hospitalizations, are contemplated by the applicable schedular rating criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Examiners and private physicians have conducted examinations of the Veteran's diabetes mellitus, and his symptoms are consistent with those listed in the schedular criteria.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with his employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with his employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for diabetes mellitus during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the February 2016 VA examination report, shows that the Veteran remains employed full-time. Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.
ORDER

Service connection for a right knee disability is denied. 

Entitlement to a rating higher than 20 percent prior to October 16, 2013, for diabetes mellitus with retinopathy and cataracts, is denied.


REMAND

The Veteran seeks service connection for hypertension as secondary to a service-connected disability, including diabetes mellitus.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2016). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The service treatment records document multiple instances of elevated blood pressure readings during the Veteran's second period of service, including 148/90 in November 1991, 140/80, and 140/82 in April 1993, 150/74 in December 1993, 148/77 in January 1994, 140/80 in June 1994, 140/84 in June 1995, 142/90 in October 1995, and 150/96 in February 1997.  On separation from service his blood pressure was at 134/64.

After service, private treatment records document a diagnosis of hypertension since 2007.  Subsequent private and VA treatment records show treatment for hypertension.

The Veteran underwent a VA examination in April 2011 to evaluate his heart condition and hypertension.  The examiner diagnosed hypertension and opined that the condition was less likely as not related to diabetes because the medical literature did not support a nexus between the two disorders.  This opinion is inadequate because the examiner failed to provide an adequate explanation of rationale (the explanation, which is conclusory, is that the Veteran's hypertension is "less likely as not related to diabetes since medical literature states they are not related") and the examiner failed to address whether the Veteran's hypertension was aggravated by the service-connected diabetes mellitus.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, additional development to obtain an adequate medical nexus opinion in this matter is necessary.

On remand, relevant ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for hypertension.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records dated since August 2015.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate clinician for his hypertension.  All necessary tests are to be conducted.  Following review of the claims file, the examiner should respond to the following:

a. Please provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension began during active service from May 1987 to November 1997, is related to an incident of service, including elevated blood pressure readings recorded in the service treatment records, or began within one year after discharge from active service. 

b. If not etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by a service-connected disability, including diabetes mellitus and/or coronary artery disease. 

c. If not caused by service or a service-connected disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension has been permanently increased in severity beyond the natural progress of the disorder (as opposed to a temporary exacerbation of symptoms) by a service-connected disability, including diabetes mellitus and/or coronary artery disease.  If the examiner concludes the hypertension has been permanently worsened beyond natural progress (aggravated), the examiner should attempt to quantify the degree of worsening beyond the baseline level of the hypertension that is due to the service-connected disability.

d. A rationale for all opinions expressed should be provided.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


